 



Exhibit 10.2
NRG Energy, Inc.
Executive & Key Management
Change-in-Control
and General Severance Plan
(Amended and Restated April 25, 2007)

 



--------------------------------------------------------------------------------



 



Contents

           
Article 1. Establishment and Term of the Plan
    1  
 
       
Article 2. Definitions
    2  
 
       
Article 3. Severance Benefits
    5  
 
       
Article 4. Confidentiality and Noncompetition
    8  
 
       
Article 5. Excise Tax Equalization Payment
    11  
 
       
Article 6. Legal Fees and Notice
    11  
 
       
Article 7. Successors and Assignment
    12  
 
       
Article 8. Miscellaneous
    12  

 



--------------------------------------------------------------------------------



 



NRG Energy, Inc.
Executive & Key Management Change-in-Control
and General Severance Plan
Article 1. Establishment and Term of the Plan
     1.1 Establishment of the Plan. NRG Energy, Inc. (hereinafter referred to as
the “Company”) hereby establishes a severance plan to be known as the “NRG
Energy, Inc. Executive Change-in-Control and General Severance Plan” (the
“Plan”). The Plan provides severance benefits to certain employees of the
Company (“Executives”) upon certain terminations of employment from the Company.
     The Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders. In this connection, the Company recognizes
that, as is the case with many publicly held corporations, the possibility of a
change in control may arise and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.
     Accordingly, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s management to their assigned duties without distraction
in circumstances arising from the possibility of a Change in Control of the
Company.
     1.2 Initial Term. This Plan will commence on May 24, 2006 (the “Effective
Date”) and shall continue in effect for a period of three (3) years (the
“Initial Term”).
     1.3 Successive Periods. The term of this Plan shall automatically be
extended for one (1) additional year at the end of the Initial Term, and then
again after each successive one (1) year period thereafter (each such one
(1) year period following the Initial Term is referred to as a “Successive
Period”). However, the Committee may terminate this Plan at the end of the
Initial Term, or at the end of any Successive Period thereafter, by giving the
Executives written notice of intent to terminate the Plan, delivered at least
six (6) months prior to the end of such Initial Term or Successive Period. If
such notice is properly delivered by the Company, this Plan, along with all
corresponding rights, duties, and covenants, shall automatically expire at the
end of the Initial Term or Successive Period then in progress.
     1.4 Change-in-Control Renewal. Notwithstanding the provisions of
Section 1.3 above, in the event that a Change in Control of the Company occurs
during the Initial Term or any Successive Period, upon the effective date of
such Change in Control, the term of this Plan shall automatically and
irrevocably be renewed for a period of two (2) years from the effective date of
such Change in Control. Further, this Plan may be assigned to the successor in
such Change in Control, as further provided in Article 8 herein. This Plan shall
thereafter automatically terminate following such two (2) year Change-in-Control
renewal period.

1



--------------------------------------------------------------------------------



 



Article 2. Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.

  (a)   “Base Salary” means the greater of the Executive’s annual rate of
salary, whether or not deferred, at: (i) the Effective Date of Termination or
(ii) at the date of the Change in Control.     (b)   “Beneficiary” means the
persons or entities designated or deemed designated by the Executive pursuant to
Section 8.5 herein.     (c)   “Board” means the Board of Directors of the
Company.     (d)   “Cause” shall mean one or more of the following:

  (i)   The conviction of, or an agreement to a plea of nolo contendere to, any
felony or other crime involving moral turpitude; or     (ii)   The Executive’s
willful and continuing refusal to substantially perform duties as reasonably
directed by the Board under this or any other agreement (after receipt of
written notice from the Board setting forth such duties and responsibilities to
be performed); or     (iii)   In carrying out the Executive’s duties, the
Executive engages in conduct that constitutes willful gross neglect or willful
gross misconduct which, in either case, results in demonstrable harm to the
business, operations, prospects, or reputation of the Company; or     (iv)   Any
other material breach of Article 4 of this Plan which is not cured to the
Board’s reasonable satisfaction within fifteen (15) days after written notice
thereof to the Executive.         For purposes of this Plan, there shall be no
termination for Cause pursuant to subsections (i) through (iv) above, unless a
written notice, containing a detailed description of the grounds constituting
Cause hereunder, is delivered to the Executive stating the basis for the
termination. Upon receipt of such notice, the Executive shall be given thirty
(30) days to fully cure and remedy the neglect or conduct that is the basis of
such claim. If the Executive fails to fully cure and remedy such neglect or
misconduct within such thirty (30) day period, the Executive shall have an
opportunity to be heard before the full Board. After such hearing, a termination
for Cause shall only occur if there is a vote of three-quarters (3/4) of the
Board to terminate the Executive for Cause.

2



--------------------------------------------------------------------------------



 



  (e)   “Change in Control” shall mean the first to occur of any of the
following events:

  (i)   Any “person” (as that term is used in Sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) becomes the “Beneficial Owner”
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of fifty percent (50%) or more of the Company’s capital stock
entitled to vote in the election of directors, excluding any “person” who
becomes a “beneficial owner” in connection with a Business Combination (as
defined in paragraph (iii) below) which does not constitute a Change in Control
under said paragraph (iii); or     (ii)   Persons who on the Effective Date
constitute the Board (the “Incumbent Directors”) cease for any reason, including
without limitation, as a result of a tender offer, proxy contest, merger, or
similar transaction, to constitute at least a majority thereof, provided that
any person becoming a director of the Company subsequent to the Effective Date
shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least two-thirds (2/3) of
the Incumbent Directors; but provided further, that any such person whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” (as defined in Sections 13(d) and 14(d) of the Exchange Act) other than
the Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or     (iii)   Consummation of a reorganization, merger,
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of outstanding voting securities of
the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the company resulting from
such Business Combination (including, without limitation, a company which, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of the Company; or  
  (iv)   The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

  (f)   “Code” means the United States Internal Revenue Code of 1986, as
amended, and any successors thereto.

3



--------------------------------------------------------------------------------



 



  (g)   “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.     (h)   “Company” means NRG Energy, Inc., a Delaware corporation,
or any successor thereto as provided in Section 7 herein.     (i)   “Disability”
shall mean the Executive’s inability to perform the essential duties,
responsibilities, and functions of his position with the Company and its
affiliates as a result of any mental or physical disability or incapacity even
with reasonable accommodations of such disability or incapacity, provided by the
Company and its affiliates, or if providing such accommodations would be
unreasonable, for a period of twelve (12) months. The Executive shall cooperate
in all respects with the Company if a question arises as to whether he has
become disabled (including, without limitation, submitting to an examination by
a medical doctor or other health care specialists selected by the Company and
reasonably acceptable to the Executive and authorizing such medical doctor or
such other health care specialist to discuss the Executive’s condition with the
Company).     (j)   “Effective Date” means the commencement date of this Plan as
specified in Section 1.2 of this Plan.     (k)   “Effective Date of Termination”
means the date on which a Qualifying Termination occurs, as defined hereunder,
which triggers the payment of Severance Benefits hereunder.     (l)   “Former
Parent Company” means Xcel Energy, Inc., a Minnesota corporation, or any
successor thereto.     (m)   “Good Reason” shall mean without the Executive’s
express written consent the occurrence of any one or more of the following:

  (i)   The Company materially reduces the amount of the Executive’s then
current Base Salary or the target for his annual bonus; or     (ii)   A material
reduction in the Executive’s benefits under or relative level of participation
in the Company’s employee benefit or retirement plans, policies, practices, or
arrangements in which the Executive participates as of the Effective Date of
this Plan; or     (iii)   A material diminution in the Executive’s title,
authority, duties, or responsibilities or the assignment of duties to the
Executive which are materially inconsistent with his position; or     (iv)   The
failure of the Company to obtain in writing the obligation to perform or be
bound by the terms of this Plan by any successor to the Company or a purchaser

4



--------------------------------------------------------------------------------



 



      of all or substantially all of the assets of the Company within fifteen
(15) days after a merger, consolidation, sale, or similar transaction.

      For purposes of this Plan, the Executive is not entitled to assert that
his termination is for Good Reason unless the Executive gives the Board written
notice of the event or events which are the basis for such claim within ninety
(90) days after the event or events occur, describing such claim in reasonably
sufficient detail to allow the Board to address the event or events and a period
of not less than thirty (30) days after to cure or fully remedy the alleged
condition.     (n)   “Key Employee” means any Eligible Employee described in
section 409A(a)(2)(B)(i) of the Code.     (o)   “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Plan relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.     (p)   “Qualifying Termination”
means:

  (i)   If such event occurs within twenty-four (24) months immediately
following a Change in Control:

  (A)   An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause pursuant to a Notice of Termination delivered to
the Executive by the Company; or     (B)   A voluntary termination by the
Executive for Good Reason pursuant to a Notice of Termination delivered to the
Company by the Executive; or

  (ii)   If such event occurs at any other time:

  (A)   An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause pursuant to a Notice of Termination delivered to
the Executive by the Company.

  (q)   “Retirement” shall have the meaning ascribed to such term in the
Company’s tax-qualified retirement plan or under the successor or replacement of
such retirement plan if it is then no longer in effect.     (r)   “Severance
Benefits” means the payment of Change-in-Control or General (as appropriate)
Severance compensation as provided in Article 3 herein.

Article 3. Severance Benefits
     3.1 Right to Severance Benefits.

5



--------------------------------------------------------------------------------



 



  (a)   Change-in-Control Severance Benefits. The Executive shall be entitled to
receive from the Company Change-in-Control Severance Benefits, as described in
Section 3.2 herein, if a Qualifying Termination of the Executive’s employment
has occurred within twenty-four (24) months immediately following a Change in
Control of the Company.     (b)   General Severance Benefits. The Executive
(other than any Tier III Executive) shall be entitled to receive from the
Company General Severance Benefits, as described in Section 3.3 herein, if a
Qualifying Termination of the Executive’s employment has occurred other than
during the twenty-four (24) months immediately following a Change in Control.  
  (c)   No Severance Benefits. The Executive shall not be entitled to receive
Severance Benefits if the Executive’s employment with the Company ends for
reasons other than a Qualifying Termination.     (d)   General Release and
Acknowledgement of Restrictive Covenants. As a condition to receiving Severance
Benefits under either Section 3.2 or 3.3 herein, the Executive shall be
obligated to execute a general release of claims in favor of the Company, its
current and former affiliates and stockholders, and the current and former
directors, officers, employees, and agents of the Company in a form acceptable
to the Company. The Executive must also execute a notice acknowledging the
restrictive covenants in Article 4.     (e)   No Duplication of Severance
Benefits. If the Executive becomes entitled to Change-in-Control Severance
Benefits, the Severance Benefits provided for under Section 3.2 hereunder shall
be in lieu of all other Severance Benefits provided to the Executive under the
provisions of this Plan and any other Company-related or Former Parent
Company-related severance plans, programs, or agreements including, but not
limited to, the Severance Benefits under Section 3.3 herein. Likewise, if the
Executive becomes entitled to General Severance Benefits, the Severance Benefits
provided under Section 3.3 hereunder shall be in lieu of all other Severance
Benefits provided to the Executive under the provisions of this Plan and any
other Company-related severance plans, programs, or other agreements including,
but not limited to, the Severance Benefits under Section 3.2 herein.

     3.2 Description of Change-in-Control Severance Benefits. In the event the
Executive becomes entitled to receive Change-in-Control Severance Benefits, as
provided in Section 3.1(a) herein, the Company shall provide the Executive with
the following:

  (a)   A lump-sum amount paid within forty-five (45) calendar days of the
Effective Date of Termination equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through and including the Effective Date of
Termination.

6



--------------------------------------------------------------------------------



 



  (b)   A benefit amount equal to: (i) two and ninety-nine one-hundredths (2.99)
for Tier I Executives (as identified in Appendix A), or (ii) two (2) for Tier II
Executives (as identified in Appendix A) times the sum of the following: (A) the
Executive’s Base Salary and (B) the Executive’s annual target bonus opportunity
in the year of termination. A Tier III Executive (as identified in Appendix A)
shall be entitled to a benefit amount equal to (i) one and one-half (1.5) for
Tier III-Level 1 Executives (as identified on Appendix A), (ii) one (i) for Tier
III-Level 2 Executives (as identified on Appendix A) times the Executive’s Base
Salary. Unless otherwise determined by the Board, and at the Board’s discretion,
such benefit amount shall be paid out over a period of: (i) thirty-six
(36) months for Tier I Executives (as identified in Appendix A), (ii)
twenty-four (24) months for Tier II Executives (as identified in Appendix A),
(iii) eighteen (18) months for Tier III-Level 1 Executives (as identified on
Appendix A), or (iv) twelve (12) months for Tier IV-Level 2 Executives (as
identified on appendix A) in accordance with the payroll procedures of the
Company, to commence on the next regularly scheduled payroll cycle immediately
following the date on which the Executive’s general release becomes effective
and irrevocable.     (c)   In the case of Tier I and Tier II Executives only, a
lump-sum amount, paid within forty-five (45) calendar days of the Effective Date
of Termination, equal to the Executive’s then current target bonus opportunity
established under the bonus plan in which the Executive is then participating,
for the plan year in which a Qualifying Termination occurs, adjusted on a pro
rata basis based on the number of days the Executive was actually employed
during the bonus plan year in which the Qualifying Termination occurs.     (d)  
In the case of Tier I and Tier II Executives only, continuation for eighteen
(18) months of the Executive’s medical and dental coverage.         These
benefits shall be provided by the Company to the Executive beginning immediately
upon the Effective Date of Termination. Such benefits shall be provided to the
Executive at the same coverage level and cost to the Executive as in effect
immediately prior to the Executive’s Effective Date of Termination.        
Notwithstanding the above, these medical benefits shall be discontinued prior to
the end of the stated continuation period in the event the Executive receives
substantially similar benefits from a subsequent employer, as determined solely
by the Committee in good faith. For purposes of enforcing this offset provision,
the Executive shall be deemed to have a duty to keep the Company informed as to
the terms and conditions of any subsequent employment and the corresponding
benefits earned from such employment, and shall provide, or cause to provide, to
the Company in writing correct, complete, and timely information concerning the
same.     (e)   Treatment of outstanding long-term incentives shall be in
accordance with the governing plan document and award agreements, if any.

7



--------------------------------------------------------------------------------



 



  (f)   Notwithstanding anything herein to the contrary, in the case of any Key
Employee such Change in Control Severance Benefits shall be paid as soon as
practicable following the date six months after the Effective Date of
Termination; provided, the foregoing shall only apply to the extent the Company
determines such delay is required under section 409A of the Code.

     3.3 Description of General Severance Benefits. Only Tier I and Tier II
Executives shall be eligible to receive General Severance Benefits under the
Plan; Tier III Executives shall not be eligible to receive General Severance
Benefits under the Plan (but may be eligible to receive benefits under the
Company’s generally applicable severance plan, as may be in effect from time to
time). In the event the Executive becomes entitled to receive General Severance
Benefits as provided in Section 3.1(b) herein, the Company shall provide the
Executive with the following:

  (a)   A lump-sum amount, paid within forty-five (45) calendar days of the
Effective Date of Termination, equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through and including the Effective Date of
Termination.     (b)   A benefit amount equal to one and one-half (1.5) for Tier
I and Tier II Executives (as identified in Appendix A) times the Executive’s
Base Salary. Such benefit amount shall be paid out over a period of eighteen
(18) months in accordance with the payroll procedures of the Company, to
commence on the next regularly scheduled payroll cycle immediately following the
date on which the Executive’s general release becomes effective and irrevocable.
    (c)   Continuation for eighteen (18) months of the Executive’s medical and
dental insurance coverage.         These benefits shall be provided by the
Company to the Executive beginning immediately upon the Effective Date of
Termination. Such benefits shall be provided to the Executive at the same
coverage level and cost to the Executive as in effect immediately prior to the
Executive’s Effective Date of Termination.         Notwithstanding the above,
these medical insurance benefits shall be discontinued prior to the end of the
stated continuation period in the event the Executive receives substantially
similar benefits from a subsequent employer, as determined solely by the
Committee in good faith. For purposes of enforcing this offset provision, the
Executive shall be deemed to have a duty to keep the Company informed as to the
terms and conditions of any subsequent employment and the corresponding benefits
earned from such employment, and shall provide, or cause to provide, to the
Company in writing correct, complete, and timely information concerning the
same.     (d)   Treatment of outstanding long-term incentives shall be in
accordance with the governing plan document and award agreements, if any.

8



--------------------------------------------------------------------------------



 



  (e)   Notwithstanding anything herein to the contrary, in the case of any Key
Employee such General Severance Benefits shall be paid as soon as practicable
following the date six months after the Effective Date of Termination; provided,
the foregoing shall only apply to the extent the Company determines such delay
is required under section 409A of the Code.

Article 4. Confidentiality and Noncompetition
     In the event the Executive becomes entitled to receive Change-in-Control
Severance Benefits as provided in Section 3.2 herein or General Severance
Benefits as provided in Section 3.3 herein, the following shall apply:

  (a)   Confidential Information. The Executive acknowledges that the
information, observations, and data (including trade secrets) obtained by him
while employed by the Company concerning the business or affairs of the Company
or any of its affiliates (“Confidential Information”) are the property of the
Company or such affiliate. Therefore, except in the course of the Executive’s
duties to the Company or as may be compelled by law or appropriate legal
process, the Executive agrees that he shall not disclose to any person or entity
or use for his own purposes any Confidential Information or any confidential or
proprietary information of other persons or entities in the possession of the
Company and its affiliates (“Third Party Information”), without the prior
written consent of the Board, unless and to the extent that the Confidential
Information or Third Party Information becomes generally known to and available
for use by the public other than as a result of the Executive’s acts or
omissions. Except in the course of the Executive’s duties to Company or as may
be compelled by law or appropriate legal process, the Executive will not, during
his employment with the Company, or permanently thereafter, directly or
indirectly use, divulge, disseminate, disclose, lecture upon, or publish any
Confidential Information, without having first obtained written permission from
the Board to do so. As of the Effective Date of Termination, the Executive shall
deliver to the Company, or at any other time the Company may reasonably request,
all memoranda, notes, plans, records, reports, computer files, disks and tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to Third Party Information, Confidential Information, or
the business of the Company, or its affiliates which he may then possess or have
under his control.     (b)   Intellectual Property, Inventions, and Patents. The
Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, trade secrets, designs,
analyses, drawings, reports, patent applications, copyrightable work and mask
work (whether or not including any confidential information), and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable) which may
relate to the Company’s or any of its affiliates’ actual or anticipated
business, research and development, or existing or future products or services
and which are conceived, developed, or made by the Executive (whether alone or
jointly with others) while employed by the Company and its affiliates (“Work
Product”), belong to the Company or such affiliate. The Executive shall promptly
disclose such Work Product to the Board

9



--------------------------------------------------------------------------------



 



      and, at the Company’s expense, perform all actions reasonably requested by
the Board (whether during or after the Executive’s employment with the Company)
to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments). The Executive
acknowledges that all applicable Work Product shall be deemed to constitute
“works made for hire” under the U.S. Copyright Act of 1976, as amended. To the
extent any Work Product is not deemed a work made for hire, then the Executive
hereby assigns to the Company or such affiliate all right, title, and interest
in and to such Work Product, including all related intellectual property rights.
        The Executive is hereby advised that the above paragraph regarding the
Company’s and its affiliates’ ownership of Work Product does not apply to any
invention for which no equipment, supplies, facilities, or trade secret
information of the Company or any affiliate was used and which was developed
entirely on the Executive’s own time, unless: (i) the invention relates to the
business of the Company or any affiliate or to the Company’s or any affiliate’s
actual or demonstrably anticipated research or development, or (ii) the
invention results from any work performed by the Executive for the Company or
any affiliate.     (c)   Noncompete. In further consideration of the
compensation to be paid to the Executive hereunder, the Executive acknowledges
that during the course of his employment with the Company and its affiliates he
shall become familiar with the Company’s trade secrets and with other
Confidential Information concerning the Company and its affiliates and that his
services shall be of special, unique, and extraordinary value to the Company and
its affiliates, and therefore, the Executive agrees that, during the Executive’s
employment with the Company and for one (1) year thereafter (the “Noncompete
Period”), the Executive shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, be employed
in an executive, managerial, or administrative capacity by, or in any manner
engage in any company engaged in the business of wholesale power generation
which competes with the businesses of the Company or its affiliates, as such
businesses exist or are in process during the Executive’s employment with the
Company, within any geographical area in which the Company or its affiliates
engage or have definitive plans to engage in such businesses. Nothing herein
shall prohibit the Executive from being a passive owner of not more than two
percent (2%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation. Notwithstanding the foregoing, the provisions of
this Article 4(c) shall not apply in the case of termination of the Executive’s
employment pursuant to any material breach of the Company’s obligations under
Article 3 which remains uncured for more than twenty (20) days after notice is
received from the Executive of such breach, which such notice shall include a
detailed description of the grounds constituting such breach.     (d)  
Nonsolicitation. During the Noncompete Period, the Executive shall not directly
or indirectly through another person or entity: (i) induce or attempt to induce
any employee of the Company or any of its affiliates to leave the employ of the
Company or such affiliate, or in any way interfere with the relationship between
the Company or any affiliate and any employee thereof; (ii) hire any person who
was an employee of the

10



--------------------------------------------------------------------------------



 



      Company or any affiliate during the last six (6) months of the Executive’s
employment with the Company; or (iii) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee, or other business relation of the
Company or any affiliate to cease doing business with the Company or such
affiliate, or in any interfere with the relationship between any such customer,
supplier, licensee, or business relation and the Company or any affiliate
(including, without limitation, making any negative or disparaging statements or
communications regarding the Company or its affiliates).     (e)   Duration,
Scope, or Area. If, at the time of enforcement of this Article 4, a court shall
hold that the duration, scope, or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope, and area permitted by law.     (f)   Company Enforcement. In the event of
a breach or a threatened breach by the Executive of any of the provisions of
this Article 4, the Company would suffer irreparable harm, and in addition and
supplementary to other rights and remedies existing in its favor, the Company
shall be entitled to specific performance and/or injunctive or other equitable
relief from a court of competent jurisdiction in order to enforce or prevent any
violations of the provisions hereof (without posting a bond or other security).
In addition, in the event of a breach or violation by the Executive of
Article 4(c), the Noncompete Period shall be automatically extended by the
amount of time between the initial occurrence of the breach or violation and
when such breach or violation has been duly cured.

11



--------------------------------------------------------------------------------



 



Article 5. Excise Tax Equalization Payment
     In the event that any payment or benefit made or provided to or for the
benefit of a Tier I or Tier II Executive in connection with this Plan or his
employment with the Company or the termination thereof (a “Payment”) is
determined to be subject to any excise tax (“Excise Tax”) imposed by
Section 4999 of the Code (or any successor to such Section), the Company shall
pay to such Executive, prior to the time any Excise Tax is payable with respect
to such Payment (through withholding or otherwise), an additional amount (a
“Gross-Up Payment”) which, after the imposition of all income, employment,
excise and other taxes, penalties and interest thereon, is equal to the sum of:
(i) the Excise Tax on such Payment, plus (ii) any penalty and interest
assessments associated with such Excise Tax. The determination of whether any
Payment is subject to an Excise Tax and, if so, the amount and time of any
Gross-Up Payment pursuant to this Article 5 shall be made by an independent
auditor (the “Auditor”) jointly selected by the parties and paid by the Company.
Unless the Executive agrees otherwise in writing, the Auditor shall be a
nationally recognized United States public accounting firm that has not, during
the two (2) years preceding the date of its selection, acted in any way on
behalf of the Company or any of its affiliates. If the parties cannot agree on
the firm to serve as the Auditor, then the parties shall each select one
(1) accounting firm and those two (2) firms shall jointly select the accounting
firm to serve as the Auditor. The parties shall cooperate with each other in
connection with any Proceeding, defined as any threatened or actual action,
suit, or proceeding, whether civil, criminal, administrative, investigative,
appellate, or other, or Claim, defined as any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information, relating to the existence or amount of any liability
for Excise Tax. All expenses relating to any such Proceeding or Claim (including
attorneys’ fees and other expenses incurred by the Executive in connection
therewith) shall be paid by the Company promptly upon demand by the Executive,
and any such payment shall be subject to a Gross-Up Payment under this Article 5
in the event that the Executive is subject to Excise Tax on such payment. This
Article 5 shall apply irrespective of whether a Change in Control has occurred.
Article 6. Legal Fees and Notice
     6.1 Payment of Legal Fees. Except as otherwise agreed to by the parties,
the Company shall pay the Executive for costs of litigation or other disputes
including, without limitation, reasonable attorneys’ fees incurred by the
Executive in asserting any claims or defenses under this Plan, except that the
Executive shall bear his own costs of such litigation or disputes (including,
without limitation, attorneys’ fees) if the court (or arbitrator) finds in favor
of the Company with respect to any claims or defenses asserted by the Executive.
     6.2 Notice. Any notices, requests, demands, or other communications
provided for by this Plan shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he or she has
filed in writing with the Company or, in the case of the Company, at its
principal offices.

12



--------------------------------------------------------------------------------



 



Article 7. Successors and Assignment
     7.1 Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform under this Plan in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, the terms of this Plan shall
be binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Plan.
     7.2 Assignment by the Executive. This Plan shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
or her hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the Executive’s Beneficiary. If the Executive has not named a
Beneficiary, then such amounts shall be paid to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.
Article 8. Miscellaneous
     8.1 Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.
     8.2 Entire Plan. This Plan supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject matter hereof, and constitutes the entire agreement of the parties with
respect thereto. Without limiting the generality of the foregoing sentence, this
Plan completely supersedes any and all prior employment agreements entered into
by and between the Company and the Executive, and all amendments thereto, in
their entirety.
     8.3 Severability. In the event that any provision or portion of this Plan
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Plan shall be unaffected thereby and shall remain in full
force and effect.
     8.4 Tax Withholding. The Company may withhold from any benefits payable
under this Plan all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.
     8.5 Beneficiaries. The Executive may designate one (1) or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Plan. Such designation must be in the form of a signed
writing acceptable to the Board or the Board’s designee. The Executive may make
or change such designation at any time.
     8.6 Payment Obligation Absolute. The Company’s obligation to make the
payments provided for herein shall be absolute and unconditional, and shall not
be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Executive or anyone else.

13



--------------------------------------------------------------------------------



 



     Except as provided in Sections 3.2(d) and 3.3(c) of this Plan, the
Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Plan, and the
obtaining of any such other employment shall in no event effect any reduction of
the Company’s obligations to make the payments and arrangements required to be
made under this Plan.
     8.7 Contractual Rights to Benefits. Subject to approval and ratification by
the Board of Directors, this Plan establishes and vests in the Executive a
contractual right to the benefits to which he or she is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.
     8.8 Modification. No provision of this Plan may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by each and every Executive then covered by the Plan and by
an authorized member of the Committee, or by the respective parties’ legal
representatives and successors.
     8.9 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     8.10 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of New Jersey shall be the controlling law in all
matters relating to this Plan.
     IN WITNESS WHEREOF, the Company has executed this Plan on this 24th day of
May 2006.
ATTEST
NRG Energy, Inc.
/S/ DAVID W. CRANE
David W. Crane
President and Chief Executive Officer

14